United States Court of Appeals
                                                                      Fifth Circuit
                                                                    F I L E D
                 IN THE UNITED STATES COURT OF APPEALS              March 4, 2004
                         FOR THE FIFTH CIRCUIT
                                                               Charles R. Fulbruge III
                                                                       Clerk

                                 No. 03-10758
                               Summary Calendar



       KIME-YA I. TROUPE,

                                                Plaintiff-Appellant,

            versus

       JO ANNE B. BARNHART, COMMISSIONER OF
       SOCIAL SECURITY,

                                                Defendant-Appellee.




             Appeal from the United States District Court
                  for the Northern District of Texas
                        USDC No. 3:00-CV-2565-L



Before GARWOOD, EMILIO M. GARZA and BENAVIDES, Circuit Judges.

PER CURIAM:*

       Kime-Ya   I.   Troupe   appeals   the   district   court’s   decision

affirming the determination by the Commissioner of Social Security

that she is not disabled within the meaning of the Social Security

Act.       Troupe     argues   that   the   administrative    law     judge’s

determination that she was not disabled is based on errors of law



       *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
and is not supported by the evidence.

       Having reviewed the record and briefs on appeal, we conclude

that   the    administrative   law   judge   applied   the   correct   legal

standards in determining whether Troupe was disabled, and the

administrative law judge’s decision is supported by substantial

evidence.      See Watson v. Barnhart, 288 F.3d 212, 215 (5th Cir.

2002).       The administrative law judge adequately developed the

record, and did not violate plaintiff’s rights to a fair hearing.

As plaintiff, after being informed of her rights, elected in

writing to proceed at the hearing without a representative and

never thereafter requested that her mother be allowed to serve as

her representative, the administrative law judge did not err in

excluding plaintiff’s mother from the hearing except when she (the

mother) testified.

       The judgment of the district court is

                                AFFIRMED.




                                      2